Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known noncontact operating image detecting device configurations. However, none of the references alone or in combination teach: “A noncontact operation detecting device, comprising: a detecting means, having at least one photodiode, configured to be able to detect whether or not an object is present at each of a plurality of points to be observed, which are set in a space; a processor and a memory, the processor is an operation decision section configured to determine, on the basis of a detection result detected by the detecting means, whether or not a gesture operation has been performed; and an aerial image displaying device configured to be able to display an aerial image showing locations of the plurality of points to be observed, in the space, wherein the aerial image displaying device comprises a light source, wherein the at least one photodiode is provided in the light source to detect light having returned from the plurality of points to be observed.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626